TAFT, J.
The defendant insists that there was no consideration for the contract, for the reason that the plaintiff was under an obligation to support the pauper, who ivas her emancipated son, and that being under that duty a request by her for aid could furnish no ground upon which to base the contract. By common law no legal obligation rested upon the mother to support an emancipated child. By statute a parent may be compelled to do so, if “of sufficient ability.” E. L. s. 2,822. This obligation can only be enforced in the manner prescribed by the statute. It not appearing that the plaintiff was under an obligation to support her son, the contract was based upon a sufficient consideration.

yudgment affirmed.